Determination annulled and proceedings dismissed, with fifty dollars costs and disbursements, and petitioner reinstated, upon the ground that the evidence shows that the charges were improperly and illegally sustained by the board of supervisors in that the charges did not constitute malfeasance or misfeasance in office as required by section 30 of the Highway Law,* and without which the board of supervisors had no power to remove the *808petitioner from the position of county superintendent of highways. H. T. Kellogg, Van Kirk, Hinman, Hasbrouck and McCann, JJ., concur.

 Amd. by Laws of 1910, chap. 567, and Laws of 1923. chap. 428.— [Rep.